DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 were rejected in Office Action from 03/11/2022.
Applicant filed a response, amended claims 1-5.
Claims 1-6 are currently pending in the application, of claim 6 is withdrawn from consideration. 
Claims 1-5 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wake et al. (U.S. Patent Application Publication 2014/0004438) and further in view of Nagata (U.S. Patent Application Publication 2016/0177904).
In reference to claim 1, Wake teaches a fuel cell system (1) (paragraph [0051]) comprising:
a fuel cell stack (10) that includes a cathode to which an oxidizing gas is supplied and an anode to which a fuel gas is supplied (paragraph [0051], [0053]-[0055]);
an oxidizing gas supply/discharge system (i.e., cathode system) (paragraph [0051], [0067]-[0073]) including a cathode supply piping connected with an inlet of the cathode (see figure 1 below), 
an exhaust gas piping that is connected with an outlet of the cathode (see figure below), 
a bypass piping (32a) (i.e., pipe) that connects the cathode supply piping and the exhaust gas piping (paragraph [0067], [0073]) (see figure below), 
an air compressor (31) (paragraph [0067]),
and a bypass valve (32) (paragraph [0067]) (see figure below);
a fuel gas supply/discharge system (paragraph [0051], [0059]-[0065]);
a controller (80) (i.e., control unit) (paragraph [0105]).
As to the following limitations:
“configured to execute supply control of the oxidizing gas to the cathode” associated with the oxidizing gas supply/discharge system.
“discharges into an atmosphere an exhaust gas containing a cathode off-gas discharged from the cathode” associated with the exhaust gas piping.
“to compress air containing the oxidizing gas to feed to the cathode supply piping” associated with the air compressor.
“configured to adjust a flow rate of the air flowing in the bypass piping” associated with the bypass valve.
“configured to execute supply control of the fuel gas to the anode” associated with the fuel gas supply/discharge system.
“to detect a fuel gas concentration in the exhaust gas” associated with the fuel gas sensor.
“programmed control operations of the oxidizing gas supply/discharge system and the fuel gas supply/discharge system, and control power generation of the fuel cell stack, wherein, the controller is programmed to increase a flow rate of the air fed by the air compressor, and control an opening of the bypass valve to execute exhaust gas dilution control for increasing a ratio of a flow rate of the air flowing out from the bypass piping to the exhaust gas piping with respect to a flow rate of the air to be supplied to the fuel cell stack when a fuel gas concentration abnormality is detected that the fuel gas concentration exceeds predetermined allowable value during power generation of the fuel cell stack.” associated with the controller.
Related to point a-g above, Wake teaches:
related to point a and c above - when operating in accordance with an instruction from the ECU 80, the compressor 31 suctions the air (ambient air) containing oxygen and then discharges the air to supply the air to the cathode flow passage 13 through the pipe 31a (paragraph [0068]).
related to point b above - an outlet of the cathode flow passage 13 is connected to a pipe 32a, the back pressure valve 32, a pipe 32b, the diluter 40, and a pipe 32c in this order. The cathode off-gas (oxidant off-gas) exhausted from the cathode flow passage 13 is discharged to the outside of the vehicle through the pipe 32a, etc. (paragraph [0070]).
related to point d above - the back pressure valve 32 is a valve to control a back pressure thereof (pressure of the air, etc. in the cathode flow passage 13), and a pressure of the cathode off-gas flowing through a pass-through pipe 43 described later and configured with a valve of which opening angle is controllable such as a butterfly valve, and a needle valve. The opening angle is controlled by the ECU 80. (paragraph [0072]).
Related to point e above - An anode system includes a hydrogen gas tank 21 (fuel gas supplying unit, fuel gas supplying unit), a shutoff valve 22 of a normally close type, a pressure reducing valve 23 (regulator), an ejector 24, and a purge valve 25 of a normally close type. (paragraph [0059]).
related to point f above - the hydrogen gas sensor 36 is a sensor of, for example, a catalytic combustion type, for detecting a hydrogen concentration and attached to the pipe 32c. The hydrogen gas sensor 36 detects a hydrogen concentration in the diluted gas exhausted outside the vehicle and supplies the result to the ECU 80. (paragraph [0090]).
Related to point g above – while not explicitly articulated, Wake teaches the ECU 80 includes a function of controlling the stoichiometric ratio of oxygen supplied to the cathode by controlling (varying) a flow rate (supplying quantity) of the air toward the cathode flow passage 13 to control a flow rate (supply quantity) of the air (oxygen) toward the cathode flow passage 13 by controlling (varying) a rotational speed of the compressor 31 while a hydrogen quantity to the fuel cell stack 10 and an output voltage of the fuel cell stack 10 (signal cell 11) are fixed. (paragraph [0107]-[0110]) which appears to read on the claimed programmed functions of the controller.
As such, it is implicit that the components of the fuel cell system of Waka are configured or programmed to perform the recited functionality or at the very least, it would be highly obvious to a skilled artisan to implement particular computations or profile tasks, particularly to the controller of Waka, associated with the recited functionalities as such appear to have the necessary instructions and programming (see point f above). 

    PNG
    media_image1.png
    618
    921
    media_image1.png
    Greyscale

Nonetheless, the recited programmed functions of the controller appear to be common in fuel cell configurations. For instance, Nagata, directed to a fuel supply system (1) (abstract) (paragraph [0020]), teaches the fuel cell system (1) includes a controller (42) that includes a central processing unit programmed to control each the components of the fuel cell system to include an oxidizing gas supply/discharge system (i.e., air pump) (34) based on predetermined values to control flow rates (paragraph [0030]) which appear to encompass the recited functionality of the claimed controller. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Wake to have the controller programmed to perform the functions as suggested by Nagata in order to control operations of the oxidizing gas and fuel gas and therefore, control the power generation of the fuel cell stack based on predetermined values.   
In reference to claim 2, Wake teaches the ECU 80 (warm-up determining unit) includes a function (1) of determining whether the operation in the low temperature startup mode for accelerating the warm-up of the fuel cell stack 10 at the startup of the system is necessary and a function (2) of determining whether the warm-up of the fuel cell stack 10 has completed during the low temperature startup mode or a general startup mode, on the basis of a temperature T1 of the coolant (temperature of the fuel cell stack 10) detected through the temperature sensor 54. (paragraph [0109]). As such, it is interpreted that the controller of Wake is programmed to perform the recited functionalities based on the characteristics above.
In reference to claim 3-4,  Wake teaches The ECU 80 includes a function of independently controlling an ejecting pressure (rotational speed) of the compressor 31 and the opening angle of the back pressure valve 32 to control (1) a pressure of the air in the cathode flow passage 13 (cathode pressure) and (2) a pressure of the bypass air introduced into the diluter 40. In other words, a pressure decreasing unit for decreasing the pressure of the bypass air introduced into the diluter 40 includes the compressor 31, the back pressure valve 32, and the ECU 80. (paragraph [0110]). As such, it is interpreted that the controller of Wake is programmed to perform the recited functionalities. 
In reference to claim 5, Wake teaches when a rotational speed of the compressor 31 (stoichiometric ratio control unit) is controlled, a flow rate (supply quantity) of the air (oxygen) to be supplied to the cathode flow passage 13 is controlled to change the stoichiometric ratio of oxygen. Further, the compressor 31 and a coolant pump 51 described later are connected to at least one of the fuel cell stack 10 and a battery (not shown) as an electric power source. (paragraph [0069]) and an I-V characteristic decreasing unit configured to start generation of the electric power in the fuel cell after the OCV determining unit determines that the OCV of the fuel cell is equal to or greater than the predetermined OCV and decreasing an I-V characteristic of the fuel cell by decreasing a stoichiometric ratio of the oxidant gas wherein the pressure controlling unit decreases the pressure of the branched gas introduced into the diluter when the I-V characteristic of the fuel cell is decreased by the I-V characteristic decreasing unit. (paragraph [0026]). As such, it is interpreted that the controller of Wake is programmed to perform the recited functionalities based on the characteristics above.

Response to Arguments
Applicant’s argument filed on 03/11/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above after further consideration of the prior art of record and Nagata. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abouatallah et al. (U.S. Patent Application Publication 2006/0210850). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723